UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7514


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHIRLAND L. FITZGERALD,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.   Samuel G. Wilson, District
Judge. (4:08-cr-00001-SGW-1; 4:13-cv-80625-SGW-RSB)


Submitted:   November 15, 2013            Decided:   November 20, 2013


Before MOTZ, GREGORY, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shirland L. Fitzgerald, Appellant Pro Se. Anthony Paul Giorno,
Assistant United States Attorney, Roanoke, Virginia; Mitchell
Stuart Bober, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
DC, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Shirland L. Fitzgerald seeks to appeal the district

court’s order treating his Fed. R. Civ. P. 60(b) motion as a

successive 28 U.S.C. § 2255 (2012) motion, and dismissing it

without prejudice on that basis.                     The order is not appealable

unless    a    circuit       justice     or   judge    issues        a   certificate   of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2006).                     A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies        this     standard         by       demonstrating    that

reasonable      jurists        would     find      that      the     district   court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief       on     procedural         grounds,       the     prisoner     must

demonstrate      both    that      the    dispositive          procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that     Fitzgerald          has   not        made     the       requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                              2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3